DETAILED ACTION

Disposition of Claims
Claims 1, 3, and 5-26 were pending.  Amendments to claims 1, 3, 15-16, 19, and 26 are acknowledged and entered.  Claims 2, 4, 13-14, 17-18, and 20-25 have been cancelled.  Claims 1, 3, 5-12, 15-16, 19, and 26 will be examined on their merits.

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application 20190085058 A1, Published 03/21/2019.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Response to Arguments
Applicant's arguments filed 01/14/2021 regarding the previous Office action dated 07/14/2020 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented 

Examiner Initiated Interview
On 01/25/2021, the Examiner contacted Applicants to propose filing of terminal disclaimers that would result in the allowance of the application.  Applicant declined to file the terminal disclaimers and requested a final Office action.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112(a); First Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 1, 3, and 5-26 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement  is withdrawn in light of the amendments to the claims.
 
(Rejection withdrawn.)  The rejection of Claims 13-26 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of using antibodies encoded by or comprising SEQ ID NOs: 67-78 to treat dengue virus (DENV) related infections or for methods of using antibodies encoded by or comprising SEQ ID NOs: 65-66 to treat Chikungunya virus (CHIKV) related infections, does not reasonably provide enablement for methods of using any mutant, fragment, homolog, or variant thereof of SEQ ID NOs: 65-66 to treat any disease of any etiology, including CHIKV-related infections, or for methods of using any mutant, fragment, homolog, or variant withdrawn in light of the amendments to the claims.
 


Claim Rejections - 35 USC § 112(b); Second Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 17-18 and 24-25 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is withdrawn in light of the cancellation of said claims. 



Double Patenting
The text regarding nonstatutory double patenting was presented in a previous Office action.
(Rejection maintained in part and extended – necessitated by amendment.)  Claims 1, 3, 5-16, 19, and 26 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10,087,240. DENV or CHIKV related disease.  Note the rejection of claims 13-14, 17-18 and 20-25 is withdrawn in light of the cancellation of said claims.  The rationale for this rejection has been set forth in a previous Office action.

(Rejection maintained in part and extended – necessitated by amendment.)  Claims 1, 3, 5-16, 19, and 26 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-45 and 48-52 of copending Application No. 16/005,997 (reference application).  Note the rejection of claims 13-14, 17-18 and 20-25 is withdrawn in light of the cancellation of said claims.  The rationale for this rejection has been set forth in a previous Office action.
Response to Arguments
Applicant's arguments filed 01/14/2021 have been fully considered but they are not persuasive.
Applicant has requested that the non-statutory obviousness-type double patenting rejection be held in abeyance until allowable subject matter is indicated in the present application.  However, said rejection must be maintained as a matter of record until the appropriate terminal disclaimers have been filed, or until the applications have been amended in such a way as to not claim patently identical subject matter.  The Office requested the filing of this terminal disclaimer in the instant application to place it in condition for allowance, but applicant refused.



Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RACHEL B GILL/
Primary Examiner, Art Unit 1648